DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/31/2019, 05/28/2020,  07/16/2020, 11/25/2020, 08/06/2021, and 12/17/2021The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendments

The following is a final office action in response to applicant’s arguments filed on 11/04/2021 in response of the office action mailed on 08/04/2021. No claim was amended. No claim was cancelled. No new claim was added. Therefore, claims 1-3, 5, 7-9, 11 and 13-34 are pending and addressed below.
Response to Arguments
Applicant’s arguments filed on 11/04/2021 have been considered but they are not persuasive. Applicant stated that “Although Applicants do not agree with the Office Action's characterization of Zaus with respect to the claims, Applicants' do not address the disagreement here because Zaus is not prior art. Zaus was filed August 8, 2017. The instant application claims priority to U.S. Provisional Application No. 62/454,693 filed February 3, 2017. Thus, the priority date of Zaus is later than the priority date relied on by the instant application. Therefore, Zaus is not prior art and the rejections are improper”, see Applicant arguments, pages [8-9].
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. [16/482405 ], fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
It is acknowledged that the applicant claims priority to U.S. Provisional Application No. 62/454,693 filed February 3, 2017, however, U.S Provisional Application No. 62/454,693 fails to show adequate support for the claimed subject matter. In particular [“select a pre-configured access category indicating a priority of communication with the communication system with respect to one or more network slices”, “receive, from the communication system, a broadcast including an access parameter associated with the pre-configured access category”, “perform a barring check based on the access parameter associated with the selected pre-configured access category”, “broadcasting an association of a pre-configured access category and an access parameter for use when performing a barring check”] are not supported by the U.S Provisional “[1, 7, 13, 22]” are rejected under [Lou et al. (US 20190230584) and Zaus et al. (US 20210092668, US-provisional-application US 62542701, cited for priority].
 	Regarding claims 2-3, 5, 8-9, 11, 14-21 and 23-34, these claims depend from claim 1, 7, 13 and claim 22 respectively, and thus are rejected for the same reason stated above for claims 1, 7, 13 and 22.
	Therefore, the applicant’s arguments are unpersuasive, and the previous
rejections are hereby maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1, 7, 13, 15, 21 22, 24 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lou et al. (US 20190230584, henceforth “Lou”) and in view of Zaus et al. (US 20210092668, US-provisional-application US 62542701, cited for priority, henceforth “Zaus.”).
Examiner’s note: in what follows, references are drawn to Lou unless otherwise mentioned.
Regarding claim 1, Lou teaches an apparatus in a communication system employing network slicing (FIG. 1 is a schematic diagram of a 3rd Generation Partnership Project network framework that supports a plurality of network slices. The 3GPP classifies 5G network slices into the following three main types: an enhanced mobile broadband (eMBB) network slice, a massive machine type communication (mMTC) network slice, and an ultra-reliable and low latency communications (URLLC) network slice, see [0216].), comprising: 
processing circuitry (FIG. 8 processing unit 801.), configured to: 
select  (The first service information includes a service type. The service type is an identifier used to uniquely determine a service type, for example, used to indicate a service type such as an eMBB service, a URLLC service, and an mMTC service. One network slice may be corresponding to one service type. Therefore, there is a mapping relationship between a service type and a network slice, see [0233]. The first service information also includes a user usage type. The user usage type is a type identifier used to uniquely determine a terminal device used by a user, for example, an mMTC-specific terminal device, a terminal device specific to an in-vehicle service, and the like. The mMTC-specific terminal device, such as a sensor, can perform only an mMTC service. The user usage type indicates a network standard access capability of the terminal device.  There is a mapping relationship between a user usage type and a service type, and there is a mapping relationship between a service type and a network slice, see [0234]. The terminal device  preconfigured an identifier of a unique network slice, the terminal device uses the unique network slice identifier as the information about the first network slice. The terminal device selects a network slice identifier of a network slice with a highest priority as the information about the first network slice. For example, when the terminal device has preconfigured at least two network slice identifiers, the terminal device selects a network slice identifier of a network slice with a highest priority from the preconfigured at least two network slice identifiers as the information about the first network slice based on a network slice priority, see [0241]-[0242]. The missing/crossed out limitations will be discussed in view of Zaus.); 
receive, from the communication system, a broadcast including  (FIG. 4 at S403, the terminal device receives a third message including the second network slice information to the network device. The network device may send the third message to the terminal device in a broadcast, multicast, or unicast manner. At S404, the terminal device preconfigures a network slice identifier based on the second network slice information. Optionally, before S402, the terminal device may report, to the network device, information about a network slice in which the terminal device is interested and/or information about a service initiated by the terminal device, for example, a network slice identifier and/or a service identifier. Optionally, the embodiments further provide two network slice access barring check methods, see [0268]-[0282]. The missing/crossed out limitations will be discussed in view of Zaus.); and   
 (FIG. 5 is a schematic flowchart of a network slice access barring check method. At S501, at network device sends a fourth message to a terminal device, where the fourth message includes access barring information corresponding to each of at least one network slice. The access barring information corresponding to the network slice includes but is not limited to an access barring time (access barring time) and an access barring factor (access barring factor). The access barring information corresponding to each of the at least one network slice that is included in the fourth message may be in a plurality of representation forms. For example, network slices may be classified into different types based on attributes of the network slices. Each network slice type may include one or more network slices, and each network slice type is corresponding to one piece of access barring information. Each group of network slices may include one or more network slices, and each group of network slices is corresponding to one piece of access barring information. At S502, the terminal device learns of, based on the fourth message, access barring information corresponding to a network slice indicated by a preconfigured network slice identifier, identifies a network slice that can be accessed in the network slice indicated by the preconfigured network slice identifier, and retains an identifier of the network slice that can be accessed, see [0283]-[0292]. The missing/crossed out limitations will be discussed in view of Zaus.).
 As noted above, Lou is silent about the aforementioned missing/crossed limitations of: (1) a pre-configured access category, (2) receive, from the communication system, a broadcast including an access parameter associated with the pre-configured access category, (3) perform a barring check based on the access parameter associated with the selected pre-configured access category.
 However, Zaus discloses the missing/crossed limitations comprising: (1) a pre-configured access category, (2) receive, from the communication system, a broadcast including an access parameter associated with the pre-configured access category, (3) perform a barring check based on the access parameter associated with the selected pre-configured access category (For 1, 2 and 3: The 5G access control (AC) mechanisms used within a 5G communication system takes into account at least the following access related information: access class, relationship between the UE and the PLMN the UE is accessing, whether the UE is delay tolerant, and the type of access attempt. Some access categories can be predefine and some access categories can be configurable by the mobile operator, see [0136]-[0138]. The 5G wireless architecture could use a standardized (or default) set of access categories, which can be referred to as a "default set of access categories”. The minimum default set of access categories, (and corresponding AC policy rules, describing the mapping of access attempts to these categories), can be common across multiple wireless networks and can be defined within an applicable wireless specification (e.g., one or more 3GPP specifications), see [0140]. FIG. 7 illustrates a table 700 illustrating several access categories (e.g. access categories 1 through 8 and A1-A3) that can be used for the default set of access categories, see [0146]. FIG. 10B illustrates a communication environment where the NAS layer 1002 is configured to map any access attempts into an access category as well as to handle access barring. At 1008, the RRC layer 1004 can send access control information (e.g., as received via a system information block), and can also communicate updates to the NAS layer 1002 at any subsequent time that the access control information changes. The NAS layer 1002 then handles the access attempt mapping to obtain an access category (or categories) as well as it handles access barring associated with the determined access category (or categories), see [0169]. FIG. 12 illustrates generally a flowchart of functionalities of a method 1200, which can be performed in a 5G wireless architecture in connection with access control, in accordance with some aspects.  At 1202, system information access barring parameters for a plurality of access categories for accessing a cell of a next generation Node-B (gNB) can be decoded. The plurality of access categories can include a first subset of default access categories and a second to subset of operator-defined access categories. At 1208, an access barring check procedure can be performed for the mapped at least one access category based on the access barring parameters, see [0220].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Lou’s apparatus by adding the teachings of Zaus in order to make a more effective apparatus by increasing the power conversion efficiency, see (Zaus, [0108].).
Regarding claim 7, Lou teaches a method performed by a user equipment in a communication system employing network slicing (FIG. 1 is a schematic diagram of a 3rd Generation Partnership Project network framework that supports a plurality of network slices. The 3GPP classifies 5G network slices into the following three main types: an enhanced mobile broadband (eMBB) network slice, a massive machine type communication (mMTC) network slice, and an ultra-reliable and low latency communications (URLLC) network slice, see [0216].), the method comprising: 
selecting  (The first service information includes a service type. The service type is an identifier used to uniquely determine a service type, for example, used to indicate a service type such as an eMBB service, a URLLC service, and an mMTC service. One network slice may be corresponding to one service type. Therefore, there is a mapping relationship between a service type and a network slice, see [0233]. The first service information also includes a user usage type. The user usage type is a The user usage type indicates a network standard access capability of the terminal device. For example, a mobile device in an LTE network can perform only an LTE network service, or a mobile device in a 5G network can perform only a 5G network service. Therefore, there is a mapping relationship between a user usage type and a service type, and there is a mapping relationship between a service type and a network slice, see [0234]. When the terminal device has preconfigured an identifier of a unique network slice, the terminal device uses the unique network slice identifier as the information about the first network slice. The terminal device selects a network slice identifier of a network slice with a highest priority as the information about the first network slice. For example, when the terminal device has preconfigured at least two network slice identifiers, the terminal device selects a network slice identifier of a network slice with a highest priority from the preconfigured at least two network slice identifiers as the information about the first network slice based on a network slice priority, see [0241]-[0242]. The missing/crossed out limitations will be discussed in view of Zaus.); and
receiving, from the communication system, a broadcast including  (FIG. 4 at S403, the terminal device receives a third message including the second network slice information to the network device. The network device may send the third message to the terminal device in a broadcast, multicast, or unicast manner. At S404, the terminal device preconfigures a network slice identifier based on the second network slice information. Optionally, before S402, the terminal device may report, to the network device, information about a network slice in which a network slice identifier and/or a service identifier. Optionally, the embodiments further provide two network slice access barring check methods, see [0268]-[0282]. The missing/crossed out limitations will be discussed in view of Zaus.); and   
(FIG. 5 is a schematic flowchart of a network slice access barring check method. At S501, at network device sends a fourth message to a terminal device, where the fourth message includes access barring information corresponding to each of at least one network slice. The access barring information corresponding to the network slice includes but is not limited to an access barring time (access barring time) and an access barring factor (access barring factor). The access barring information corresponding to each of the at least one network slice that is included in the fourth message may be in a plurality of representation forms. For example, network slices may be classified into different types based on attributes of the network slices. Each network slice type may include one or more network slices, and each network slice type is corresponding to one piece of access barring information. Each group of network slices may include one or more network slices, and each group of network slices is corresponding to one piece of access barring information. At S502, the terminal device learns of, based on the fourth message, access barring information corresponding to a network slice indicated by a preconfigured network slice identifier, identifies a network slice that can be accessed in the network slice indicated by the preconfigured network slice identifier, and retains an identifier of the network slice that can be accessed, see [0283]-[0292]. The missing/crossed out limitations will be discussed in view of Zaus.).
 a pre-configured access category, (2) receiving, from the communication system, a broadcast including an access parameter associated with the pre-configured access category, (3) performing barring check based on the access parameter associated with the selected pre-configured access category. 
However, Zaus discloses the missing/crossed limitations comprising: (1) a pre-configured access category, (2) receive, from the communication system, a broadcast including an access parameter associated with the pre-configured access category, (3) perform a barring check based on the access parameter associated with the selected pre-configured access category (For 1, 2 and 3: The 5G access control (AC) mechanisms used within a 5G communication system can take into account at least the following access related information: access class, relationship between the UE and the PLMN the UE is accessing, whether the UE is delay tolerant, and the type of access attempt. Some access categories can be predefine and some access categories can be configurable by the mobile operator., see [0136]-[0138]. The 5G wireless architecture could use a standardized (or default) set of access categories, which can be referred to as a "default set of access categories”. The minimum default set of access categories, (and corresponding AC policy rules, describing the mapping of access attempts to these categories), can be common across multiple wireless networks and can be defined within an applicable wireless specification (e.g., one or more 3GPP specifications), see [0140]. FIG. 7 illustrates a table 700 illustrating several access categories (e.g. access categories 1 through 8 and A1-A3) that can be used for the default set of access categories, see [0146]. FIG. 10B illustrates a communication environment where the NAS layer 1002 is configured to map any access attempts into an access category as well as to handle access barring. At 1008, the RRC layer access control information (e.g., as received via a system information block), and can also communicate updates to the NAS layer 1002 at any subsequent time that the access control information changes. The NAS layer 1002 then handles the access attempt mapping to obtain an access category (or categories) as well as it handles access barring associated with the determined access category (or categories), see [0169]. FIG. 12 illustrates generally a flowchart of functionalities of a method 1200, which can be performed in a 5G wireless architecture in connection with access control, in accordance with some aspects.  At 1202, system information including access barring parameters for a plurality of access categories for accessing a cell of a next generation Node-B (gNB) can be decoded. The plurality of access categories can include a first subset of default access categories and a second to subset of operator-defined access categories. At 1208, an access barring check procedure can be performed for the mapped at least one access category based on the access barring parameters, see [0220].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Lou’s apparatus by adding the teachings of Zaus in order to make a more effective apparatus by increasing the power conversion efficiency, see (Zaus, [0108].).
Regarding claim 13, Lou teaches an apparatus in a communication system employing network slicing (FIG. 1 is a schematic diagram of a 3rd Generation Partnership Project network framework that supports a plurality of network slices. The 3GPP classifies 5G network slices into the following three main types: an enhanced mobile broadband (eMBB) network slice, a massive machine type communication (mMTC) network slice, and an ultra-reliable and low latency communications (URLLC) network slice, see [0216].), comprising: 
processing circuitry (FIG. 8 item 801, see [0314]-[0315].), configured to: 
broadcast an association of  (The second network slice information is used to indicate a network slice. The second network slice information may include information such as a network slice identifier and network slice feature information, for example, a tenant (Tenant) identifier corresponding to a network slice, a network slice that supports a service type, or some or all service information supported by a network slice. The network slice that supports a service type may be an eMBB network slice, a URLLC network slice, or the like. The some or all service information supported by a network slice may be an application identifier, a flow identifier, a data packet identifier, a tunnel identifier, a radio bearer identifier, a service type, a UE usage type, an APN address, an APN identifier, or the like, see [0272]. FIG. 4 at S403, the terminal device receives a third message including the second network slice information to the network device. The network device may send the third message to the terminal device in a broadcast, multicast, or unicast manner. At S404, the terminal device preconfigures a network slice identifier based on the second network slice information. Optionally, before S402, the terminal device may report, to the network device, information about a network slice in which the terminal device is interested and/or information about a service initiated by the terminal device, for example, a network slice identifier and/or a service identifier. Optionally, the embodiments further provide two network slice access barring check methods., see [0268]-[0282]. The missing/crossed out limitations will be discussed in view of Zaus.);
receive a random access message three (msg 3) in accordance with (FIG. 3 provides a network slice selection method. At step S301, the terminal generates the first information. The first information includes information about first service information, a first network slice, and access 
the msg 3 comprising (The first service information is used to indicate a service initiated by the terminal device. The first service information may be a service application identifier, a flow identifier, a data packet identifier, a tunnel identifier, a radio bearer identifier, a service type (Service Type), a user usage type (UE Usage Type), an access point name (Access Point Name, APN) address, an APN identifier, or the like, see [0026]. The first service information includes a service type. The service type is an identifier used to uniquely determine a service type, for example, used to indicate a service type such as an eMBB service, a URLLC service, and an mMTC service. One network slice may be corresponding to one service type. Therefore, there is a mapping relationship between a service type and a network slice, see [0233]. The first service information may include a user usage type. The user usage type is a type identifier used to uniquely determine a terminal device used by a user, for example, an mMTC-specific terminal device, a terminal device specific to an in-vehicle service, and the like. The mMTC-specific terminal The terminal device selects a network slice identifier of a network slice with a highest priority as the information about the first network slice. For example, when the terminal device has preconfigured at least two network slice identifiers, the terminal device selects a network slice identifier of a network slice with a highest priority from the preconfigured at least two network slice identifiers as the information about the first network slice based on a network slice priority, see [0241]-[0242].  The missing/crossed out limitations will be discussed in view of Zaus.); and 
transmit a random access message four (msg 4) to establish a connection with the user equipment in accordance with  (FIG. 3 step S304, the network device sends a second message to the terminal device. The second message includes information such as a network slice identifier, a globally unique temporary identity (Globally Unique Temporary Identity, GUTI), a network functional entity identifier, and network slice feature information, for example, a tenant (Tenant) identifier corresponding to a network slice, a network slice that supports a service type, or some or all service information supported by a network slice. The second message also carries a cell information in which the network slice is located, see [0258]-[0262]. This message is equivalent  random access message four (msg 4) to establish a connection with the user equipment in accordance with said network slice selected in earlier steps. The missing/crossed out limitations will be discussed in view of Zaus.). 
As noted above, Lou is silent about the aforementioned missing/crossed limitations of: (1) broadcast an association of a pre-configured access category and an access parameter for use when performing a barring check, (2) receive a random access message three (msg 3) in accordance with a random access procedure with a user equipment in the communication system,  (3) a pre-configured access category, (4) the  pre-configured access category.
However, Zaus discloses the missing/crossed limitations comprising: (1) broadcast an association of a pre-configured access category and an access parameter for use when performing a barring check, (3) a pre-configured access category, (4) the  pre-configured access category (For 1-4: The 5G access control (AC) mechanisms used within a 5G communication system can take into account at least the following access related information: access class, relationship between the UE and the PLMN the UE is accessing, whether the UE is delay tolerant, and the type of access attempt. Some access categories can be predefine and some access categories can be configurable by the mobile operator., see [0136]-[0138]. The 5G wireless architecture could use a standardized (or default) set of access categories, which can be referred to as a "default set of access categories”. The minimum default set of access categories, (and corresponding AC policy rules, describing the mapping of access attempts to these categories), can be common across multiple wireless networks and can be defined within an applicable wireless specification (e.g., one or more 3GPP specifications), see [0140]. FIG. 7 illustrates a table 700 illustrating several access categories (e.g. access categories 1 through 8 and A1-A3) that can be used for the default set of access categories, see [0146]. FIG. 10B illustrates access control information (e.g., as received via a system information block), and can also communicate updates to the NAS layer 1002 at any subsequent time that the access control information changes. The NAS layer 1002 then handles the access attempt mapping to obtain an access category (or categories) as well as it handles access barring associated with the determined access category (or categories), see [0169]. FIG. 12 illustrates generally a flowchart of functionalities of a method 1200, which can be performed in a 5G wireless architecture in connection with access control, in accordance with some aspects.  At 1202, system information including access barring parameters for a plurality of access categories for accessing a cell of a next generation Node-B (gNB) can be decoded. The plurality of access categories can include a first subset of default access categories and a second to subset of operator-defined access categories. At 1208, an access barring check procedure can be performed for the mapped at least one access category based on the access barring parameters, see [0220].), (2) receive a random access message three (msg 3) in accordance with a random access procedure with a user equipment in the communication system (The RRC msg.3 can be UL signaling sent from UE to gNn within the RACH procedure, see [0155].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Lou’s apparatus by adding the teachings of Zaus in order to make a more effective apparatus by increasing the power conversion efficiency, see (Zaus, [0108].).
Regarding claim 22, Lou teaches a method performed by a base station in a communication system employing network slicing (FIG. 1 is a schematic diagram of a 3rd , the method comprising:
broadcasting an association of  (The second network slice information is used to indicate a network slice. The second network slice information may include information such as a network slice identifier and network slice feature information, for example, a tenant (Tenant) identifier corresponding to a network slice, a network slice that supports a service type, or some or all service information supported by a network slice. The network slice that supports a service type may be an eMBB network slice, a URLLC network slice, or the like. The some or all service information supported by a network slice may be an application identifier, a flow identifier, a data packet identifier, a tunnel identifier, a radio bearer identifier, a service type, a UE usage type, an APN address, an APN identifier, or the like, see [0272]. FIG. 4 at S403, the terminal device receives a third message including the second network slice information to the network device. The network device may send the third message to the terminal device in a broadcast, multicast, or unicast manner. At S404, the terminal device preconfigures a network slice identifier based on the second network slice information. Optionally, before S402, the terminal device may report, to the network device, information about a network slice in which the terminal device is interested and/or information about a service initiated by the terminal device, for example, a network slice identifier and/or a service identifier. Optionally, the barring check methods., see [0268]-[0282]. The missing/crossed out limitations will be discussed in view of Zaus.);
receiving a random access message three (msg 3) in accordance with (FIG. 3 provides a network slice selection method. At step S301, the terminal generates the first information. The first information includes information about first service information, a first network slice, and access information of the terminal device, see [0222]-[0224]. The first information includes information about a service type, a user usage type, a service application identifier or the like, see [0026]. The access information of the terminal device is a random access channel (RACH) type, a random access preamble sequence, or the like. The RACH channel type may implicitly include network slice identifier information. One or more network slices may be corresponding to one dedicated random access preamble or a group of dedicated random access preambles, see [0237]-[0239].  At step S302, the network device receives a first message including the first information, see [0246]. This message is equivalent to an access message three. The missing/crossed out limitations will be discussed in view of Zaus.), 
the msg 3 comprising (The first service information is used to indicate a service initiated by the terminal device. The first service information may be a service application identifier, a flow identifier, a data packet identifier, a tunnel identifier, a radio bearer identifier, a service type (Service Type), a user usage type (UE Usage Type), an access point name (Access Point Name, APN) address, an APN identifier, or the like, see [0026]. The first service information includes a service type. The service type is an identifier used to uniquely determine a service type, for example, used to  and 
transmitting a random access message four (msg 4) to establish a connection with the user equipment in accordance with (FIG. 3 step S304, the network device sends a second message to the terminal device. The second message includes information such as a network slice identifier, a globally unique temporary identity (Globally Unique Temporary Identity, GUTI), a network functional entity identifier, and network slice feature information, for example, a tenant (Tenant) identifier corresponding to a network slice, a network slice that supports a service type, or some or all service information supported by a network slice. The second message also carries a cell information in which the network slice is located, see [0258]-[0262]. This message is equivalent to a random access message four (msg 4) to establish a connection with the user equipment in accordance with said network slice selected in earlier steps. The missing/crossed out limitations will be discussed in view of Zaus.). 
As noted above, Lou is silent about the aforementioned missing/crossed limitations of: (1) broadcasting an association of a pre-configured access category and an access parameter for use when performing a barring check, (2) receiving a random access message three (msg 3) in accordance with a random access procedure with a user equipment in the communication system, (3) a pre-configured access category, (4) the  pre-configured access category. 
However, Zaus discloses the missing/crossed limitations comprising: (1) broadcast an association of a pre-configured access category and an access parameter for use when performing a barring check, (3) a pre-configured access category, (4) the  pre-configured access category (For 1-4: The 5G access control (AC) mechanisms used within a 5G communication system can take into account at least the following access related information: access class, relationship between the UE and the PLMN the UE is accessing, whether the UE is delay default set of access categories”. The minimum default set of access categories, (and corresponding AC policy rules, describing the mapping of access attempts to these categories), can be common across multiple wireless networks and can be defined within an applicable wireless specification (e.g., one or more 3GPP specifications), see [0140]. FIG. 7 illustrates a table 700 illustrating several access categories (e.g. access categories 1 through 8 and A1-A3) that can be used for the default set of access categories, see [0146]. FIG. 10B illustrates a communication environment where the NAS layer 1002 is configured to map any access attempts into an access category as well as to handle access barring. At 1008, the RRC layer 1004 can send access control information (e.g., as received via a system information block), and can also communicate updates to the NAS layer 1002 at any subsequent time that the access control information changes. The NAS layer 1002 then handles the access attempt mapping to obtain an access category (or categories) as well as it handles access barring associated with the determined access category (or categories), see [0169]. FIG. 12 illustrates generally a flowchart of functionalities of a method 1200, which can be performed in a 5G wireless architecture in connection with access control, in accordance with some aspects.  At 1202, system information including access barring parameters for a plurality of access categories for accessing a cell of a next generation Node-B (gNB) can be decoded. The plurality of access categories can include a first subset of default access categories and a second to subset of operator-defined access categories. At 1208, an access barring check procedure can be performed for the mapped at least one access category based on the access barring parameters, see [0220].), (2) receive a random a random access procedure with a user equipment in the communication system (The RRC msg.3 can be UL signaling sent from UE to gNn within the RACH procedure, see [0155].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Lou’s apparatus by adding the teachings of Zaus in order to make a more effective apparatus by increasing the power conversion efficiency, see (Zaus, [0108].).
Regarding claim 15, Lou and Zaus teach all the claim limitations of claim 13 above; and Lou further teaches wherein the msg 3 indicates at least one of a preferred network slice, a cause value and a desired quality of service when the user equipment is attached to the communication system (FIG. 1 shows terminal device, IoT devices etc. are attached to the communication system, see [0216]. The network device sends an access message indicating the network slice selected by the network device, see [0258]. Examiner’s note: the examiner addressed the first option of 3 options.).
Regarding claim 24, Lou and Zaus teach all the claim limitations of claim 22 above; and Lou further teaches wherein the msg 3 indicates at least one of a preferred network slice, a cause value and a desired quality of service when the user equipment is attached to the communication system (FIG. 1 shows terminal device, IoT devices etc. are attached to the communication system, see [0216]. The network device sends an access message indicating the network slice selected by the network device, see [0258]. Examiner’s note: the examiner addressed the first option of 3 options.).
Regarding claim 21, Lou and Zaus teach all the claim limitations of claim 13 above; and Lou further teaches wherein the msg 4 is a function of having a right to access the communication system (FIG. 3 step S304, the network device sends a second message to the terminal device. The second message includes information such as a network slice identifier, a globally unique temporary identity (Globally Unique Temporary Identity, GUTI), a network functional entity identifier, and network slice feature information, for example, a tenant (Tenant) identifier corresponding to a network slice, a network slice that supports a service type, or some or all service information supported by a network slice. The second message carries a network slice identifier, network slice feature information, and the like, to indicate the network slice selected by the network device for the terminal device, see [0258]-[0262]. This message is equivalent to a set up message (msg 4) and having a right to access said communication system using a network slice. The missing/crossed out limitations will be discussed in view of Zaus.). 
 As noted above, Lou is silent about the aforementioned missing/crossed limitations of: (1) the pre-configured access category. However, Zaus discloses the missing/crossed limitations comprising: (1) the pre-configured access category (The 5G access control (AC) mechanisms used within a 5G communication system can take into account at least the following access related information: access class, relationship between the UE and the PLMN the UE is accessing, whether the UE is delay tolerant, and the type of access attempt. Some access categories can be predefine and some access categories can be configurable by the mobile operator., see [0136]-[0138]. The 5G wireless architecture could use a standardized (or default) set of access categories, which can be referred to as a "default set of access categories”. The minimum default set of access categories, (and corresponding AC policy rules, describing the mapping of access attempts to these categories), can be common across multiple wireless networks and can be defined within an applicable wireless specification (e.g., one or more 3GPP a table 700 illustrating several access categories (e.g. access categories 1 through 8 and A1-A3) that can be used for the default set of access categories, see [0146]. FIG. 10B illustrates a communication environment where the NAS layer 1002 is configured to map any access attempts into an access category as well as to handle access barring. At 1008, the RRC layer 1004 can send access control information (e.g., as received via a system information block), and can also communicate updates to the NAS layer 1002 at any subsequent time that the access control information changes. The NAS layer 1002 then handles the access attempt mapping to obtain an access category (or categories) as well as it handles access barring associated with the determined access category (or categories), see [0169].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Lou’s apparatus by adding the teachings of Zaus in order to make a more effective apparatus by increasing the power conversion efficiency, see (Zaus, [0108].).
Regarding claim 30, Lou and Zaus teach all the claim limitations of claim 22 above; and Lou further teaches wherein the msg 4 is a function of (FIG. 3 step S304, the network device sends a second message to the terminal device. The second message includes information such as a network slice identifier, a globally unique temporary identity (Globally Unique Temporary Identity, GUTI), a network functional entity identifier, and network slice feature information, for example, a tenant (Tenant) identifier corresponding to a network slice, a network slice that supports a service type, or some or all service information supported by a network slice. The second message carries a network slice identifier, network slice feature information, and the like,  
 As noted above, Lou is silent about the aforementioned missing/crossed limitations of: (1) the pre-configured access category. However, Zaus discloses the missing/crossed limitations comprising: (1) the pre-configured access category (The 5G access control (AC) mechanisms used within a 5G communication system can take into account at least the following access related information: access class, relationship between the UE and the PLMN the UE is accessing, whether the UE is delay tolerant, and the type of access attempt. Some access categories can be predefine and some access categories can be configurable by the mobile operator., see [0136]-[0138]. The 5G wireless architecture could use a standardized (or default) set of access categories, which can be referred to as a "default set of access categories”. The minimum default set of access categories, (and corresponding AC policy rules, describing the mapping of access attempts to these categories), can be common across multiple wireless networks and can be defined within an applicable wireless specification (e.g., one or more 3GPP specifications), see [0140]. FIG. 7 illustrates a table 700 illustrating several access categories (e.g. access categories 1 through 8 and A1-A3) that can be used for the default set of access categories, see [0146]. FIG. 10B illustrates a communication environment where the NAS layer 1002 is configured to map any access attempts into an access category as well as to handle access barring. At 1008, the RRC layer 1004 can send access control information (e.g., as received via a system information block), and can also communicate updates to the NAS layer 1002 at any subsequent time that the access control information changes. The NAS layer 1002 then handles the access attempt mapping to obtain an access category (or categories) as well as it handles access barring associated with the determined access category (or categories), see [0169].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Lou’s apparatus by adding the teachings of Zaus in order to make a more effective apparatus by increasing the power conversion efficiency, see (Zaus, [0108].).
Claims 19, 20, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lou et al. (US 20190230584, henceforth “Lou”) in view of Zaus et al. (US 20210092668, US-provisional-application US 62542701, cited for priority, henceforth “Zaus”)and in view of Zhang et al. (US 20150282048, henceforth “Zhang”).
Regarding claim 19, Lou and Zaus teach all the claim limitations of claim 13 above; and Lou further teaches wherein processing circuity (FIG. 8 item 801, see [0314]-[0315].) is further (The missing/crossed out limitations will be discussed in view of Zhang.).
As noted above, Lou is silent about the aforementioned missing/crossed limitations of: (1) configured to transmit a service request message to a core network instance to route the user equipment thereto. However, Zhang discloses the missing/crossed limitations comprising: (1) configured to transmit a service request message to a core network instance to route the user equipment thereto (FIG. 4 is a flowchart of an access control method. At step 404, the UE sends a service request message to the eNB, where the service request message is a non-access stratum 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Lou’s apparatus by adding the teachings of Zhang in order to make a more effective apparatus by selecting an own home carrier as a service carrier in a network sharing scenario, see (Zhang, [0011].).
Regarding claim 20, Lou, Zaus and Zhang teach all the claim limitations of claim 19 above; and Lou further teaches wherein (The missing/crossed out limitations will be discussed in view of Zhang.).
As noted above, Lou is silent about the aforementioned missing/crossed limitations of: (1) the service request message comprises a system architecture evolution-temporary mobile subscriber identity of the user equipment when the user equipment is attached to the communication system. However, Zhang discloses the missing/crossed limitations comprising: (1) the service request message comprises a system architecture evolution-temporary mobile subscriber identity of the user equipment when the user equipment is attached to the communication system (FIG. 4 step S405, the eNB determines a serving MME of the UE according to a GMMEI in the S-TMSI of the UE. The UE is already attached to the communication system through the step S401 to S403, see [0130]-[0137].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Lou’s apparatus by adding the teachings of Zhang in 
Regarding claim 28, Lou and Zaus teach all the claim limitations of claim 22 above; and Lou further teaches further (The missing/crossed out limitations will be discussed in view of Zhang.).
As noted above, Lou is silent about the aforementioned missing/crossed limitations of: (1) comprising transmitting a service request message to a core network instance to route the user equipment thereto. However, Zhang discloses the missing/crossed limitations comprising: (1) comprising transmitting a service request message to a core network instance to route the user equipment thereto (FIG. 4 is a flowchart of an access control method. At step 404, the UE sends a service request message to the eNB, where the service request message is a non-access stratum (Non-Access Stratum, NAS for short) message. At step S405, the eNB sends it to the serving MME of UE, see [0130]-[0137].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Lou’s method by adding the teachings of Zhang in order to make a more effective method by selecting an own home carrier as a service carrier in a network sharing scenario, see (Zhang, [0011].).
Regarding claim 29, Lou, Zaus and Zhang teach all the claim limitations of claim 28 above; and Lou further teaches wherein  (The missing/crossed out limitations will be discussed in view of Zhang.).
 service request message comprises a system architecture evolution- temporary mobile subscriber identity of the user equipment when the user equipment is attached to the communication system. However, Zhang discloses the missing/crossed limitations comprising: (1) service request message comprises a system architecture evolution- temporary mobile subscriber identity of the user equipment when the user equipment is attached to the communication system (FIG. 4 step S405, the eNB determines a serving MME of the UE according to a GMMEI in the S-TMSI of the UE. The UE is already attached to the communication system through the step S401 to S403, see [0130]-[0137].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Lou’s method by adding the teachings of Zhang in order to make a more effective method by selecting an own home carrier as a service carrier in a network sharing scenario, see (Zhang, [0011].).
Claims 2, 3, 8, 9, 14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lou et al. (US 20190230584, henceforth “Lou”) in view of Zaus et al. (US 20210092668, US-provisional-application US 62542701, cited for priority, henceforth “Zaus.”) and further in view of Wirth et al. (US 20190327663, henceforth “Wirth”)
Regarding claim 2, Lou and Zaus teach all the claim limitations of claim 1 above; and Lou further teaches the processing circuitry (FIG. 8 processing unit 801.) further operable to transmit a random access message three (msg 3) including (FIG. 1 shows terminal device, IoT devices etc. are attached to the communication system, see [0216]. FIG. 3 provides a network slice selection method. At step S301, the terminal generates the first a random access channel (RACH) type, a random access preamble sequence, or the like. The RACH channel type may implicitly include network slice identifier information. One or more network slices may be corresponding to one dedicated random access preamble or a group of dedicated random access preambles, see [0237]-[0239].  At step S302, the terminal device transmits a first message including the first information, see [0246]. The first service information is used to indicate a service initiated by the terminal device. The first service information may be a service application identifier, a flow identifier, a data packet identifier, a tunnel identifier, a radio bearer identifier, a service type (Service Type), a user usage type (UE Usage Type), an access point name (Access Point Name, APN) address, an APN identifier, or the like, see [0026]. The first service information includes a service type. The service type is an identifier used to uniquely determine a service type, for example, used to indicate a service type such as an eMBB service, a URLLC service, and an mMTC service. One network slice may be corresponding to one service type. Therefore, there is a mapping relationship between a service type and a network slice, see [0233]. The missing/crossed out limitations will be discussed in view of Wirth.); and
wherein the msg 3 comprises an information element indicating (The first service information is used to indicate a service initiated by the terminal device. The first service information may be a service application identifier, a flow identifier, a data packet identifier, a tunnel identifier, a radio bearer identifier, a service type an eMBB service, a URLLC service, and an mMTC service. One network slice may be corresponding to one service type. Therefore, there is a mapping relationship between a service type and a network slice, see [0233]. The first service information may include a user usage type. The user usage type is a type identifier used to uniquely determine a terminal device used by a user, for example, an mMTC-specific terminal device, a terminal device specific to an in-vehicle service, and the like. The mMTC-specific terminal device, such as a sensor, can perform only an mMTC service. For example, the user usage type indicates a network standard access capability of the terminal device. Therefore, there is a mapping relationship between a user usage type and a service type, and there is a mapping relationship between a service type and a network slice, see [0234]. The first information is equivalent to msg 3 which comprises an information element indicating a generic access category for communication with the network slice.).
As noted above, Lou is silent about the aforementioned missing/crossed limitations of: (1) the selected access category , (2) a generic access category. Wirth discloses the missing/crossed limitations comprising: (1) the selected access category , (2) a generic access category (For 1 and 2: FIG. 3 refers to the resource sharing during the downlink. However, the resources may also be shared during the uplink. For example, during a connection setup, the resources for the random access channel (RACH) may be shared. Mobile communication systems may also provide for an access control so as to control the access of UEs to the system. The access class barring is broadcast by the base station of the cell to control the random access a first set of  access parameters e.g., a first or default access category (see messages "1" and "2" in FIG. 7(a)). In this initial access attempt the UE does not have a detailed network configuration such as an access category for access control. It may thus use a preconfigured access category, a default access category or a configuration based on the service type but not on the network slice. Once the access category is decided the UE reads the RRC System Information (see messages "3" and "4" in FIG. 7(a)), e.g., which access category is barred and which is not barred, see [0084]. The preconfigured access category and the default access category are equivalent to the selected access category and the generic access category.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Lou’s method by adding the teachings of Wirth in order to make a more effective method by avoiding congestion and overflow, see (Wirth, [0011].).
 Regarding claim 8, Lou and Zaus teach all the claim limitations of claim 7 above; and Lou further teaches further comprising transmitting a random access message three (msg 3) including the (FIG. 1 shows terminal device, IoT devices etc. are attached to the communication system, see [0216]. FIG. 3 provides a network slice selection method. At step S301, the terminal generates the first information. The first information includes information about first service information, a first network slice, and access information of the terminal device, see [0222]-[0224]. The first information includes information about a service type, a user usage type, a service application identifier or the like, see [0026]. The access information of the terminal device is a random access channel (RACH) type, a random access preamble sequence, or the like. The RACH channel type may implicitly include network slice identifier information. One or more network slices may be corresponding to one dedicated random access preamble or a group of dedicated random access preambles, see [0237]-[0239].  At step S302, the terminal device transmits a first message including the first information, see [0246]. The first service information is used to indicate a service initiated by the terminal device. The first service information may be a service application identifier, a flow identifier, a data packet identifier, a tunnel identifier, a radio bearer identifier, a service type (Service Type), a user usage type (UE Usage Type), an access point name (Access Point Name, APN) address, an APN identifier, or the like, see [0026]. The first service information includes a service type. The service type is an identifier used to uniquely determine a service type, for example, used to indicate a service type such as an eMBB service, a URLLC service, and an mMTC service. One network slice may be corresponding to one service type. Therefore, there is a mapping relationship between a service type and a network slice, see [0233]. The missing/crossed out limitations will be discussed in view of Wirth.)
wherein the msg 3 comprises an information element indicating (The first service information is used to indicate a service initiated by the terminal device. The first service information may be a service application identifier, a flow identifier, a data packet identifier, a tunnel identifier, a radio bearer identifier, a service type (Service Type), a user usage type (UE Usage Type), an access point name (Access Point Name, APN) address, an APN identifier, or the like, see [0026]. The first service information includes a service type. The service type is an identifier used to uniquely determine a service type, for example, used to indicate a service type such as an eMBB service, a URLLC service, and an mMTC service. One network slice may be corresponding to one service type. Therefore, there is a mapping relationship between a service type and a network slice, see [0233]. The first service information may include a user usage type. The user usage type is a type identifier used to uniquely determine a terminal device used by a user, for example, an mMTC-specific terminal device, a terminal device specific to an in-vehicle service, and the like. The mMTC-specific terminal device, such as a sensor, can perform only an mMTC service. For example, the user usage type indicates a network standard access capability of the terminal device. Therefore, there is a mapping relationship between a user usage type and a service type, and there is a mapping relationship between a service type and a network slice, see [0234]. The first information is equivalent to msg 3 which comprises an information element indicating a generic access category for communication with the network slice.).
As noted above, Lou is silent about the aforementioned missing/crossed limitations of: (1) the selected access category , (2) a generic access category. Wirth discloses the missing/crossed limitations comprising: (1) the selected access category , (2) a generic access category ( FIG. 3 refers to the resource sharing during the downlink. However, the resources may also be shared during the uplink. For example, during a connection setup, the resources for the random access channel (RACH) may be shared. Mobile communication systems may also provide for an access control so as to control the access of UEs to the system. The access class barring is broadcast by the base station of the cell to control the random access procedure, see [0010]-[0011]. FIG. 3 shows a subsystems #1 to #4 for an enhanced mobile broadband (eMBB) service, an ultra-low reliable low latency communication (URLLC), an enhanced massive machine type communication (eMTC), or another service not yet specified, see [0009]. FIG. 5 shows an embodiment for prioritizing eMBB operations over mMTC operations during the daytime, see [0065]. FIG. 6, the left shows the access control situation of FIG. 3 assuming a regular operation of the system, and on the right the configuration of the system in the second operation mode, for example, in case an emergency occurred, see [0072]. In these embodiments, a subsystem is prioritized over the other subsystems, see [0069]. During the initial step, after receiving the basic system information from the gNB (see message "0" in FIG. 7(a)), the UE may access the system on a first logical access network or default access network using a first set of  access parameters e.g., a first or default access category (see messages "1" and "2" in FIG. 7(a)). In this initial access attempt the UE does not have a detailed network configuration such as an access category for access control. It may thus use a preconfigured access category, a default access category or a configuration based on the service type but not on the network slice. Once the access category is decided the UE reads the RRC System Information (see messages "3" and "4" in FIG. 7(a)), e.g., which access category is barred and which is not barred, see [0084].).

Regarding claim 3, Lou and Zaus teach all the claim limitations of claim 1 above; and Lou further teaches the processing circuitry (FIG. 8 processing unit 801.) further operable to transmit a random access message three (msg 3) including (FIG. 1 shows terminal device, IoT devices etc. are attached to the communication system, see [0216]. FIG. 3 provides a network slice selection method. At step S301, the terminal generates the first information. The first information includes information about first service information, a first network slice, and access information of the terminal device, see [0222]-[0224]. The first information includes information about a service type, a user usage type, a service application identifier or the like, see [0026]. The access information of the terminal device is a random access channel (RACH) type, a random access preamble sequence, or the like. The RACH channel type may implicitly include network slice identifier information. One or more network slices may be corresponding to one dedicated random access preamble or a group of dedicated random access preambles, see [0237]-[0239].  At step S302, the terminal device transmits a first message including the first information, see [0246]. The first service information is used to indicate a service initiated by the terminal device. The first service information may be a service application identifier, a flow identifier, a data packet identifier, a tunnel identifier, a radio bearer identifier, a service type (Service Type), a user usage type (UE Usage Type), an access point name (Access Point Name, APN) address, an APN identifier, or the like, see [0026]. The first service information includes a service type. The service type is an identifier used to uniquely an eMBB service, a URLLC service, and an mMTC service. One network slice may be corresponding to one service type. Therefore, there is a mapping relationship between a service type and a network slice, see [0233]. The missing/crossed out limitations will be discussed in view of Wirth.); and
wherein the msg 3 indicates at least one of a preferred network slice, a cause value and a desired quality of service when the apparatus is attached to the communication system (FIG. 1 shows terminal device, IoT devices etc. are attached to the communication system, see [0216]. The network device sends an access message indicating the network slice selected by the network device, see [0258]. Examiner’s note: the examiner addressed the first option of 3 options.).
As noted above, Lou is silent about the aforementioned missing/crossed limitations of: (1) operable to transmit a random access message three (msg 3) including the selected access category in accordance with a random access procedure of the communication system. Wirth discloses the missing/crossed limitations comprising: (1) operable to transmit a random access message three (msg 3) including the selected access category in accordance with a random access procedure of the communication system ( FIG. 3 refers to the resource sharing during the downlink. However, the resources may also be shared during the uplink. For example, during a connection setup, the resources for the random access channel (RACH) may be shared. Mobile communication systems may also provide for an access control so as to control the access of UEs to the system. The access class barring is broadcast by the base station of the cell to control the random access procedure, see [0010]-[0011]. FIG. 3 shows a subsystems #1 to #4 for an enhanced mobile broadband (eMBB) service, an ultra-low reliable low latency communication (URLLC), an enhanced massive machine type communication (eMTC), or another service not a preconfigured access category, a default access category or a configuration based on the service type but not on the network slice. Once the access category is decided the UE reads the RRC System Information (see messages "3" and "4" in FIG. 7(a)), e.g., which access category is barred and which is not barred, see [0084].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Lou’s method by adding the teachings of Wirth in order to make a more effective method by avoiding congestion and overflow, see (Wirth, [0011].).
Regarding claim 9, Lou and Zaus teach all the claim limitations of claim 7 above; and Lou further teaches further comprising transmitting a random access message three (msg 3) including (FIG. 1 shows terminal device, IoT devices etc. are attached to the communication system, see [0216]. FIG. 3 provides a network slice selection method. At step S301, the terminal generates the first information. The first information includes information a random access channel (RACH) type, a random access preamble sequence, or the like. The RACH channel type may implicitly include network slice identifier information. One or more network slices may be corresponding to one dedicated random access preamble or a group of dedicated random access preambles, see [0237]-[0239].  At step S302, the terminal device transmits a first message including the first information, see [0246]. The first service information is used to indicate a service initiated by the terminal device. The first service information may be a service application identifier, a flow identifier, a data packet identifier, a tunnel identifier, a radio bearer identifier, a service type (Service Type), a user usage type (UE Usage Type), an access point name (Access Point Name, APN) address, an APN identifier, or the like, see [0026]. The first service information includes a service type. The service type is an identifier used to uniquely determine a service type, for example, used to indicate a service type such as an eMBB service, a URLLC service, and an mMTC service. One network slice may be corresponding to one service type. Therefore, there is a mapping relationship between a service type and a network slice, see [0233]. The missing/crossed out limitations will be discussed in view of Wirth.)
wherein the msg 3 indicates at least one of a preferred network slice, a cause value and a desired quality of service when the apparatus is attached to the communication system (FIG. 1 shows terminal device, IoT devices etc. are attached to the communication system, see [0216]. The network device sends an access message indicating the network slice 
As noted above, Lou is silent about the aforementioned missing/crossed limitations of: (1) transmitting a random access message three (msg 3) including the selected access category in accordance with a random access procedure of the communication system. Wirth discloses the missing/crossed limitations comprising: (1) transmitting a random access message three (msg 3) including the selected access category in accordance with a random access procedure of the communication system ( FIG. 3 refers to the resource sharing during the downlink. However, the resources may also be shared during the uplink. For example, during a connection setup, the resources for the random access channel (RACH) may be shared. Mobile communication systems may also provide for an access control so as to control the access of UEs to the system. The access class barring is broadcast by the base station of the cell to control the random access procedure, see [0010]-[0011]. FIG. 3 shows a subsystems #1 to #4 for an enhanced mobile broadband (eMBB) service, an ultra-low reliable low latency communication (URLLC), an enhanced massive machine type communication (eMTC), or another service not yet specified, see [0009]. FIG. 5 shows an embodiment for prioritizing eMBB operations over mMTC operations during the daytime, see [0065]. FIG. 6, the left shows the access control situation of FIG. 3 assuming a regular operation of the system, and on the right the configuration of the system in the second operation mode, for example, in case an emergency occurred, see [0072]. In these embodiments, a subsystem is prioritized over the other subsystems, see [0069]. During the initial step, after receiving the basic system information from the gNB (see message "0" in FIG. 7(a)), the UE may access the system on a first logical access network or default access network using a first set of  access parameters e.g., a first or default access category (see messages "1" a preconfigured access category, a default access category or a configuration based on the service type but not on the network slice. Once the access category is decided the UE reads the RRC System Information (see messages "3" and "4" in FIG. 7(a)), e.g., which access category is barred and which is not barred, see [0084].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Lou’s method by adding the teachings of Wirth in order to make a more effective method by avoiding congestion and overflow, see (Wirth, [0011].).
 Regarding claim 14, Lou and Zaus teach all the claim limitations of claim 13 above; and Lou further teaches wherein the msg 3 comprises an information element indicating (The first service information is used to indicate a service initiated by the terminal device. The first service information may be a service application identifier, a flow identifier, a data packet identifier, a tunnel identifier, a radio bearer identifier, a service type (Service Type), a user usage type (UE Usage Type), an access point name (Access Point Name, APN) address, an APN identifier, or the like, see [0026]. The first service information includes a service type. The service type is an identifier used to uniquely determine a service type, for example, used to indicate a service type such as an eMBB service, a URLLC service, and an mMTC service. One network slice may be corresponding to one service type. Therefore, there is a mapping relationship between a service type and a network slice, see [0233]. The first service information may include a user usage type. The user usage type is a type identifier used to uniquely determine a terminal device used by a user, for example, an mMTC-
As noted above, Lou is silent about the aforementioned missing/crossed limitations of: (1) the msg 3 comprises an information element indicating a generic access category for communication with the network slice when the apparatus is attached to the communication system. Wirth discloses the missing/crossed limitations comprising: (1) the msg 3 comprises an information element indicating a generic access category for communication with the network slice when the apparatus is attached to the communication system ( FIG. 3 refers to the resource sharing during the downlink. However, the resources may also be shared during the uplink. For example, during a connection setup, the resources for the random access channel (RACH) may be shared. Mobile communication systems may also provide for an access control so as to control the access of UEs to the system. The access class barring is broadcast by the base station of the cell to control the random access procedure, see [0010]-[0011]. FIG. 3 shows a subsystems #1 to #4 for an enhanced mobile broadband (eMBB) service, an ultra-low reliable low latency communication (URLLC), an enhanced massive machine type communication (eMTC), or a preconfigured access category, a default access category or a configuration based on the service type but not on the network slice. Once the access category is decided the UE reads the RRC System Information (see messages "3" and "4" in FIG. 7(a)), e.g., which access category is barred and which is not barred, see [0084].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Lou’s method by adding the teachings of Wirth in order to make a more effective method by avoiding congestion and overflow, see (Wirth, [0011].).
Regarding claim 23, Lou and Zaus teach all the claim limitations of claim 22 above; and Lou further teaches wherein the msg 3 comprises an information element indicating (The first service information is used to indicate a service initiated by the terminal device. The first service information may be a service application identifier, a flow identifier, a data packet identifier, a tunnel identifier, a radio bearer 
As noted above, Lou is silent about the aforementioned missing/crossed limitations of: (1) the msg 3 comprises an information element indicating a generic access category for communication with the network slice when the apparatus is attached to the communication system. Wirth discloses the missing/crossed limitations comprising: (1) the msg 3 comprises an information element indicating a generic access category for communication with the network random access channel (RACH) may be shared. Mobile communication systems may also provide for an access control so as to control the access of UEs to the system. The access class barring is broadcast by the base station of the cell to control the random access procedure, see [0010]-[0011]. FIG. 3 shows a subsystems #1 to #4 for an enhanced mobile broadband (eMBB) service, an ultra-low reliable low latency communication (URLLC), an enhanced massive machine type communication (eMTC), or another service not yet specified, see [0009]. FIG. 5 shows an embodiment for prioritizing eMBB operations over mMTC operations during the daytime, see [0065]. FIG. 6, the left shows the access control situation of FIG. 3 assuming a regular operation of the system, and on the right the configuration of the system in the second operation mode, for example, in case an emergency occurred, see [0072]. In these embodiments, a subsystem is prioritized over the other subsystems, see [0069]. During the initial step, after receiving the basic system information from the gNB (see message "0" in FIG. 7(a)), the UE may access the system on a first logical access network or default access network using a first set of  access parameters e.g., a first or default access category (see messages "1" and "2" in FIG. 7(a)). In this initial access attempt the UE does not have a detailed network configuration such as an access category for access control. It may thus use a preconfigured access category, a default access category or a configuration based on the service type but not on the network slice. Once the access category is decided the UE reads the RRC System Information (see messages "3" and "4" in FIG. 7(a)), e.g., which access category is barred and which is not barred, see [0084].).
.
Claims 16 and 25  are rejected under 35 U.S.C. 103 as being unpatentable over Lou et al. (US 20190230584, henceforth “Lou”) in view of  Zaus et al. (US 20210092668, US-provisional-application US 62542701, cited for priority, henceforth “Zaus”)and further in view of Dao et al. (US 20180198867, Provisional Application 62/448239 (cited for priority), henceforth “Dao”).
Regarding claim 16, Lou and Zaus teach all the claim limitations of claim 13 above; and Lou further teaches wherein said processing circuity (FIG. 8 item 801, see [0314]-[0315].)  is further (The missing/crossed out limitations will be discussed in view of Dao.).
As noted above, Lou is silent about the aforementioned missing/crossed limitations of: (1) configured to receive another access message (msg 5) comprising a single network slice selection assistance information (S- NSSAI) dependent on whether said user equipment is attached to said communication system. However, Dao discloses the missing/crossed limitations comprising: (1) configured to receive another access message (msg 5) comprising a single network slice selection assistance information (S- NSSAI) dependent on whether said user equipment is attached to said communication system (FIG. 3 step 310, the AN 204 receives an attach request from a UE. The request includes UE capability, the requested service and network slice selection assistance information (NSSAI). The AN 204 forwards the attach request to the 
 It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Lou’s apparatus by adding the teachings of Dao in order to make a more effective apparatus by implementing other network functions easier, see (Dao, [0122].).
Regarding claim 25, Lou and Zaus teach all the claim limitations of claim 22 above; and Lou further teaches further comprising (The missing/crossed out limitations will be discussed in view of Dao.).
As noted above, Lou is silent about the aforementioned missing/crossed limitations of: (1) receiving another access message (msg 5) comprising a single network slice selection assistance information (S-NSSAI) dependent on whether said user equipment is attached to said communication system. However, Dao discloses the missing/crossed limitations comprising: (1) receiving another access message (msg 5) comprising a single network slice selection assistance information (S-NSSAI) dependent on whether said user equipment is attached to said communication system (FIG. 3 step 310, the AN 204 receives an attach request from a UE. The request includes UE capability, the requested service and network slice selection assistance information (NSSAI). The AN 204 forwards the attach request to the AMF 218. The AMF 218 does a slice selection (S-NSSAI), see [0127].  FIG. 2A shows the UE is attached to the 
 It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Lou’s method by adding the teachings of Dao in order to make a more effective method by implementing other network functions easier, see (Dao, [0122].).
Claims 5, 11, 17, 18, 26, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lou et al. (US 20190230584, henceforth “Lou”) in view of Zaus et al. (US 20210092668, US-provisional-application US 62542701, cited for priority, henceforth “Zaus.”) and further in view of Wirth et al. (US 20190327663, henceforth “Wirth”)
Regarding claim 5, Lou and Zaus teach all the claim limitations of claim 1 above; and Lou further teaches wherein said processing circuitry (FIG. 8 processing unit 801.) is further (The missing/crossed out limitations will be discussed in view of Wirth.). 
As noted above, Lou is silent about the aforementioned missing/crossed limitations of: (1) configured to transmit an initial access message (msg 1) to initiate said random access procedure with said communication system. However, Wirth discloses the missing/crossed limitations comprising: (1) configured to transmit an initial access message (msg 1) to initiate said random access procedure with said communication system (FIG. 4 illustrates a conventional four-step RACH procedure. In step 1, a random access preamble is transmitted to initiate random 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Lou’s apparatus by adding the teachings of Wirth in order to make a more effective apparatus by avoiding congestion and overflow, see (Wirth, [0011].).
Regarding claim 11, Lou and Zaus teach teach all the claim limitations of claim 7 above; and Lou further teaches further (The missing/crossed out limitations will be discussed in view of Wirth.). 
As noted above, Lou is silent about the aforementioned missing/crossed limitations of: (1) comprising transmitting an initial access message (msg 1) to initiate said random access procedure with said communication system. However, Wirth discloses the missing/crossed limitations comprising: (1) comprising transmitting an initial access message (msg 1) to initiate said random access procedure with said communication system (FIG. 4 illustrates a conventional four-step RACH procedure. In step 1, a random access preamble is transmitted to initiate random access procedure, see [0037]. This technique is used to transmit an initial access message (msg 1) to initiate said random access procedure with said communication system.). 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Lou’s method by adding the teachings of Wirth in order to make a more effective method by avoiding congestion and overflow, see (Wirth, [0011].).
Regarding claim 17, Lou and Zaus teach all the claim limitations of claim 13 above; and Lou further teaches wherein said processing circuity (FIG. 8 item 801, see [0314]-[0315].) is further configured to(The missing/crossed out limitations will be discussed in view of Wirth.). 
As noted above, Lou is silent about the aforementioned missing/crossed limitations of: (1)  receive an initial access message (msg 1) to initiate said random access procedure with said user equipment in said communication system (100, 900). However, Wirth discloses the missing/crossed limitations comprising: (1)  receive an initial access message (msg 1) to initiate said random access procedure with said user equipment in said communication system (100, 900) (FIG. 4 illustrates a conventional four-step RACH procedure. In step 1, a random access preamble is received to initiate random access procedure, see [0037]. This technique is used to receive an initial access message (msg 1) to initiate said random access procedure with said user equipment in said communication system.). 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Lou’s apparatus by adding the teachings of Wirth in order to make a more effective apparatus by avoiding congestion and overflow, see (Wirth, [0011].).
Regarding claim 18, Lou and Zaus teach all the claim limitations of claim 13 above; and Lou further teaches wherein said connection takes into account  (FIG. 3 step S304, the network device sends a second message to the terminal device. The second message includes information such as a network slice identifier, a globally unique temporary identity, a network functional entity identifier, and network slice feature information, for example, a tenant (Tenant) identifier corresponding to a network slice, a network slice that supports a service type, or some or all 
As noted above, Lou is silent about the aforementioned missing/crossed limitations of: (1) said connection takes into account said priority of said communication with said user equipment.  However, Wirth discloses the missing/crossed limitations comprising: (1) said connection takes into account said priority of said communication with said user equipment (FIG. 3 shows a subsystems #1 to #4 for an enhanced mobile broadband (eMBB) service, an ultra-low reliable low latency communication (URLLC), an enhanced massive machine type communication (eMTC), or another service not yet specified, see [0009]. FIG. 5 shows an embodiment for prioritizing eMBB operations over mMTC operations during the daytime. On the left, FIG. 5 schematically represents the access control during the nighttime, during which access is allowed to all of the subsystems #1 to #4. During the daytime, however, control is restricted to subsystems #1 to #3, see [0065]. FIG. 6, the left shows the access control situation of FIG. 3 assuming a regular operation of the system, and on the right the configuration of the system in the second operation mode, for example, in case an emergency occurred, see [0072]. In these embodiments, a subsystem is prioritized over the other subsystems for set up connection, see [0069]. The said connection take into account said priority of said communication with said user equipment.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Lou’s apparatus by adding the teachings of Wirth in 
Regarding claim 26, Lou and Zaus teach all the claim limitations of claim 22 above; and Lou further teaches further comprising (The missing/crossed out limitations will be discussed in view of Wirth.). 
As noted above, Lou is silent about the aforementioned missing/crossed limitations of: (1) receiving an initial access message (msg 1) to initiate said random access procedure with said user equipment in said communication system. However, Wirth discloses the missing/crossed limitations comprising: (1) receiving an initial access message (msg 1) to initiate said random access procedure with said user equipment in said communication system (FIG. 4 illustrates a conventional four-step RACH procedure. In step 1, a random access preamble is received to initiate random access procedure, see [0037]. This technique is used for receiving an initial access message (msg 1) to initiate said random access procedure with said user equipment in said communication system.). 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Lou’s method by adding the teachings of Wirth in order to make a more effective method by avoiding congestion and overflow, see (Wirth, [0011].).
Regarding claim 27, Lou and Zaus teach all the claim limitations of claim 22 above; and Lou further teaches wherein said connection takes into account (FIG. 3 step S304, the network device sends a second message to the terminal device. The second message includes information such as a network slice identifier, a globally unique temporary identity, a network functional entity 
As noted above, Lou is silent about the aforementioned missing/crossed limitations of: (1) said connection takes into account said priority of said communication with said user equipment.  However, Wirth discloses the missing/crossed limitations comprising: (1) said connection takes into account said priority of said communication with said user equipment (FIG. 3 shows a subsystems #1 to #4 for an enhanced mobile broadband (eMBB) service, an ultra-low reliable low latency communication (URLLC), an enhanced massive machine type communication (eMTC), or another service not yet specified, see [0009]. FIG. 5 shows an embodiment for prioritizing eMBB operations over mMTC operations during the daytime. On the left, FIG. 5 schematically represents the access control during the nighttime, during which access is allowed to all of the subsystems #1 to #4. During the daytime, however, control is restricted to subsystems #1 to #3, see [0065]. FIG. 6, the left shows the access control situation of FIG. 3 assuming a regular operation of the system, and on the right the configuration of the system in the second operation mode, for example, in case an emergency occurred, see [0072]. In these embodiments, a subsystem is prioritized over the other subsystems for set up connection, see [0069]. The said connection takes into account said priority of said communication with said user equipment.).
.
Claims 31, 32, 33 and 34 rejected under 35 U.S.C. 103 as being unpatentable over Lou et al. (US 20190230584, henceforth “Lou”) in view of Zaus et al. (US 20210092668, US-provisional-application US 62542701, cited for priority, henceforth “Zaus”) and further in view of Huang-Fu et al. (US 20180199263, US-provisional-application US 62443642, cited for priority, henceforth “Huang-Fu.”).
Regarding claim 31, Lou and  Zaus teach all the claim limitations of claim 1 above; and Lou further teaches wherein the access parameter comprises at least a wait time (FIG. 6, another network slice access barring check method. At S601: A network device sends a fifth message to a terminal device, where the fifth message is used to indicate a network slice that can be accessed in at least one network slice. The fifth message may further indicate a network slice backoff time.  The terminal device needs to wait for a period of the backoff time to re-initiate network slice access, see [0296].The missing/crossed out limitations will be discussed in view of Huang-Fu.).
As noted above, Lou is silent about the aforementioned missing/crossed limitations of: (1) the access parameter comprises at least a wait time and a barring probability. However, Huang-Fu discloses the missing/crossed limitations comprising: (1) the access parameter comprises at least a wait time and a barring probability (The access control parameters comprise a barring probability or threshold for a random draw barring decision, a barring time or max barring time, a non-barred time or max non-barred time, see [0031].).

Regarding claim 32, Lou and Zaus teach all the claim limitations of claim 7 above; and Lou further teaches wherein the access parameter comprises at least one of a wait time and(FIG. 6, another network slice access barring check method. At S601: A network device sends a fifth message to a terminal device, where the fifth message is used to indicate a network slice that can be accessed in at least one network slice. The fifth message may further indicate a network slice backoff time.  The terminal device needs to wait for a period of the backoff time to re-initiate network slice access, see [0296].The missing/crossed out limitations will be discussed in view of Huang-Fu.).
As noted above, Lou is silent about the aforementioned missing/crossed limitations of: (1) the access parameter comprises at least a wait time and a barring probability. However, Huang-Fu discloses the missing/crossed limitations comprising: (1) the access parameter comprises at least a wait time and a barring probability (The access control parameters comprise a barring probability or threshold for a random draw barring decision, a barring time or max barring time, a non-barred time or max non-barred time, see [0031].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Lou’s apparatus by adding the teachings of Huang-Fu in order to make a more effective apparatus by implementing  a simple access control procedure (a 
Regarding claim 33, Lou  and  Zaus teach all the claim limitations of claim 13 above; and Lou further teaches wherein the access parameter comprises at least one of a wait time and (FIG. 6, another network slice access barring check method. At S601: A network device sends a fifth message to a terminal device, where the fifth message is used to indicate a network slice that can be accessed in at least one network slice. The fifth message may further indicate a network slice backoff time.  The terminal device needs to wait for a period of the backoff time to re-initiate network slice access, see [0296].The missing/crossed out limitations will be discussed in view of Huang-Fu.).
As noted above, Lou is silent about the aforementioned missing/crossed limitations of: (1) the access parameter comprises at least a wait time and a barring probability. However, Huang-Fu discloses the missing/crossed limitations comprising: (1) the access parameter comprises at least a wait time and a barring probability (The access control parameters comprise a barring probability or threshold for a random draw barring decision, a barring time or max barring time, a non-barred time or max non-barred time, see [0031].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Lou’s apparatus by adding the teachings of Huang-Fu in order to make a more effective apparatus by implementing  a simple access control procedure (a generic parameterized step of barring determination) that it follows steps with specific purposes and is thereby more easily extendible, see (Huang-Fu, [0026].).
 Regarding claim 34, Lou and  Zaus teach all the claim limitations of claim 22 above; and Lou further teaches wherein the access parameter comprises at least one of a wait time and a barring probability (FIG. 6, another network slice access barring check method. At S601: A network device sends a fifth message to a terminal device, where the fifth message is used to indicate a network slice that can be accessed in at least one network slice. The fifth message may further indicate a network slice backoff time.  The terminal device needs to wait for a period of the backoff time to re-initiate network slice access, see [0296].The missing/crossed out limitations will be discussed in view of Huang-Fu.).
As noted above, Lou is silent about the aforementioned missing/crossed limitations of: (1) the access parameter comprises at least a wait time and a barring probability. However, Huang-Fu discloses the missing/crossed limitations comprising: (1) the access parameter comprises at least a wait time and a barring probability (The access control parameters comprise a barring probability or threshold for a random draw barring decision, a barring time or max barring time, a non-barred time or max non-barred time, see [0031].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Lou’s apparatus by adding the teachings of Huang-Fu in order to make a more effective apparatus by implementing  a simple access control procedure (a generic parameterized step of barring determination) that it follows steps with specific purposes and is thereby more easily extendible, see (Huang-Fu, [0026].).
Conclusion
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/M.M.M./Examiner, Art Unit 2411   

/GARY MUI/Primary Examiner, Art Unit 2464